Citation Nr: 1022622	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to 
October 1945, and again from September 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.  

By rating decision of March 2008, the Montgomery, Alabama VA 
RO granted service connection for PTSD and awarded a 
10 percent rating, effective March 15, 2007.  The Montgomery, 
Alabama RO is the RO of jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus based on service 
incurrence.  He maintains that he incurred both disabilities 
as a result of acoustic trauma while serving during the 
Korean War.  Also, he claims that his service-connected PTSD 
is more severe than it is currently rated.  

A review of the record reveals that the Veteran's service 
record and service medical records are unavailable for 
review.  Service medical records were destroyed in a fire in 
the early 1970's at the National Personnel Records Center 
(NPRC).  In cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1993).  Where service medical evidence is 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet.App. 401 (1991).  
Additionally, all efforts to obtain the Veteran's service 
medical evidence must be fully documented and copies of such 
documentation associated with the claims file.  If the AOJ is 
unable to obtain the Veteran's service medical evidence, the 
Veteran must be notified of this fact and a copy of such 
notification associated with the claims file.  See 38 C.F.R. 
§ 3.159(e).  

Additionally, the Veteran claims that his PTSD is more severe 
than the current disability rating reflects.  In his VA Form 
646, the Veteran's representative indicates, in pertinent 
part, that the Veteran receives help through the Mental 
Health Clinic at the VA Medical Center (VAMC) in Montgomery, 
Alabama.  He requests that the Veteran's condition has 
changed in the last 6 months and that those records should be 
obtained.  A review of the record reveals that the only 
mental health clinic records associated with the claims 
folder is the VA psychiatry consultation for PTSD in 
August 2007.  Those records were the initial records used to 
admit him to the VA mental health clinic.  Thus, inasmuch as 
VA is on notice of the potential existence of additional 
records from VA treatment since 2007, records from any such 
treatment should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The AMC/RO should contact the Veteran 
and advise him that he can submit 
alternate evidence to support his 
claims for service connection.  The 
Veteran may submit any other evidence 
he deems appropriate.  If he needs 
assistance in obtaining medical 
records, he should provide the AMC/RO 
with the names and addresses of the 
medical providers, and forms providing 
for the release of such information 
should be forwarded to the Veteran for 
his signature.  All efforts to locate 
the Veteran' service medical evidence 
must be made.  If these records are 
unavailable, document this in the 
claims file, pursuant to 38 C.F.R. 
§3.159(e).  

2.	The RO/AMC will ascertain if the 
Veteran has received any VA, or other 
medical treatment for the 
aforementioned claimed conditions that 
are not evidenced by the current 
record, to include VA psychiatric 
treatment records since August 2007 
from the Montgomery, Alabama VA mental 
health outpatient treatment clinic. The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder.

3.	Schedule the Veteran for a VA 
psychiatric examination to determine 
severity of his PTSD.  All indicated 
studies should be performed.  The 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this 
examination.  The examiner must express 
an opinion as to whether the Veteran's 
PTSD is manifested by depressed mood, 
anxiety, suspiciousness, weekly panic 
attacks, chronic sleep impairment, or 
mild memory loss.  The examiner should 
also indicate how the Veteran's 
service-connected PTSD affects his 
ability to obtain or maintain 
substantially gainful employment or 
whether the Veteran's service-connected 
PTSD causes marked interference with 
employment.  The examiner must state 
the medical basis for any opinion 
expressed.  A complete rationale should 
be provided for any opinion provided. 

4.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



